 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEast Michigan Care Corporation, Marlin Manor Divi-sion, A Wholly Owned Subsidiary of Care Corpora-tion and Michigan Licensed Practical Nurses Asso-ciation. Case 7 CA-16403November 14. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS MURPIHYAND TRUESDALEUpon a charge filed on May 22, 1978, by MichiganLicensed Practical Nurses Association, herein calledthe Union, and duly derved on East Michigan CareCorporation, Marlin Manor Division, A WhollyOwned Subsidiary of Care Corporation, herein calledRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 7, issued a complaint on June 11, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge and complaint were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 30, 1979,following a Board election in Case 7-RC-15073, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about May 10, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJune 19, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On July 2, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment with exhibits attached. Subsequently, onJuly 13, 1979, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.'Official notice is taken of the record in the representation proceeding.Case 7 RC 15073, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969): Intertype Co. v. Penello, 269 F.Supp. 573 (DC.Va. 19671;Follelt Corp. 164 NI.RB 378 (1967). enfd. 397 F.2d 91 (7th (Cir. 1968): Sec.9(d) of the NLRA, as amended.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent admits therequest and the refusal to bargain. However, it assertsthat the certification of the Union in the underlyingrepresentation proceeding is invalid because the Re-gional Director in his Decision and Direction of Elec-tion erroneously rejected Respondent's contentionthat all its nurses at its West North Street, Jackson,Michigan, facility were statutory supervisors. Hence,according to Respondent, the Regional Director erro-neously directed an election in a unit of all full-timeand part-time nurses at that facility. It further assertsthat, following the election, the Regional Director inhis Supplemental Decision on Determinative Chal-lenges and Order erroneously overruled Respondent'schallenges to the ballots cast by its nurses which Re-spondent had challenged on the ground that thenurses were supervisors. Finally, Respondent con-tends that summary judgment is inappropriate hereinbecause new evidence exists with respect to changesin the duties of its nurses since the date of the hearingin the underlying representation proceeding which es-tablishes that its nurses are statutory supervisors andwhich requires the holding of a hearing.Review of the record herein, including the repre-sentation proceeding in Case 7 RC 15073, revealsthat on September 12, 1978, Local 79, Service Em-ployees International Union, AFL CIO. filed a peti-tion under Section 9 of the National Labor RelationsAct seeking certification as the collective-bargainingrepresentative of certain nurses employed by Respon-dent at its facility located at 434 West North Street,Jackson, Michigan. The Michigan Licensed PracticalNurses Association, the Union herein, was permittedto intervene at the hearing subsequently conductedon the petition. Following the hearing, the RegionalDirector for Region 7 issued a Decision and Direc-tion of Election on November 15, 1978, in which he,inter alia, rejected Respondent's contention that allthe nurses at its facility were supervisors within themeaning of the Act and that, therefore, the petitionshould be dismissed. Based on his consideration ofthe various duties and responsibilities of the nurses,including the fact that the great majority of thenurses' work was patient-related, and that the nurseshad no authority to carry out directly or to recom-246 NLRB No. 72458 EAST MICHIGAN ('ARE CORPORATIONmend effectively personnel action involving employ-ees, the Regional Director concluded that the peti-tioned-for nurses were not supervisors as defined inthe Act, and that the guidance they gave to, and lim-ited supervision they exercised over, other employeesoccurred in the exercise of professional judgment inci-dental to the treatment of patients. Since the partieshad stipulated to the appropriateness of a single unitof all nurses and to their community of interest, theRegional Director directed an election among all full-time and part-time nurses at Respondent's facility.Respondent thereafter requested review of the Re-gional Director's decision. By telegraphic order datedDecember 14, 1978, the Board denied review.Thereafter, on December 15, 1978, an election wasconducted among the employees in the unit foundappropriate. The tally of ballots showed that all 16ballots cast were challenged. The challenged ballotswere determinative of the election results. No objec-tions to the election were filed by the parties.Thereafter, the parties entered into a stipulationthat two of the challenged ballots were cast by ineligi-ble employees and that the challenges to their ballotsbe sustained. On January 16, 1979, the Regional Di-rector approved the parties' stipulation and served onthem a corrected tally of ballots.On January 18, 1979, the Regional Director issueda Supplemental Decision on Determinative Chal-lenges and Order, in which he found, inter alia, thatthe Employer did not contend that its nurses' dutieshad changed in any way since the issuance of theDecision and Direction of Election and that the Em-ployer had submitted no evidence in support of itsposition on the challenges which was not presentedeither at the representation hearing or in its requestfor review. He therefore concluded that the Employerwas attempting, through the challenge procedure, andwithout presenting newly discovered or previouslyunavailable evidence, to relitigate issues which werefully litigated and resolved at the original representa-tion hearing. Accordingly, he overruled the chal-lenges to the remaining 14 ballots cast and orderedthat these ballots be opened and counted and that arevised tally be issued. Thereafter, Respondent re-quested review of the Regional Director's Supple-mental Decision, in which it again contended that itsnurses were statutory supervisors. By telegraphic or-der dated March 2, 1979, the Board denied Respon-dent's request for review. Subsequently. pursuant tothe Regional Director's Supplemental Decision, the14 challenged ballots were opened and counted and arevised tally of ballots was issued which showed 13votes cast for the Michigan Licensed Practical NursesAssociation, no votes cast for Local 79, Service Em-ployees International Union, and I vote cast againstthe participating labor organizations. On March 30,1979, the Acting Regional Director certified theMichigan Licensed Practical Nurses Association asthe exclusive bargaining representative of the employ-ees in the unit found appropriate.It is well settled that in the absence of newlK dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.-In the instant proceeding, Respondent has raiseddefenses based on its contentions previously madeand rejected in the underlying representation pro-ceeding.' Additionally, apart from the argumentswhich it presented during the underlying representa-tion proceeding, Respondent offers to adduce at ahearing allegedly newly discovered and previouslyunavailable evidence and asserts that changed cir-cumstances exist here which require the Board to re-examine the decision made in the representation pro-ceeding. Respondent has submitted affidavits of itsmanagement personnel and other documentary evi-dence in support of its allegations. Such evidence re-lates to alleged changes in the duties of its nursessince the election held on December 15. 1978. and,more specifically, since January 1., February 25. andMarch 10, 1979, respectively. The additional evidencewhich Respondent now seeks to adduce does not in-volve facts which existed at the time of the hearing inthe underlying proceeding and, therefore, does notconstitute newly discovered and previously unavail-able evidence. Moreover. we note that, although Re-spondent's changes in the duties of its nurses alleg-edly occurred prior to the Union's certification, it didnot at that time nor thereafter seek to adduce suchadditional evidence in the underlying representationproceeding by filing a motion to reopen the record orotherwise. It thus appears that Respondent is seekingto relitigate the same issue which was litigated in theunderlying representation proceeding. Furthermore,Respondent, in effect, is arguing that it has made suchdrastic changes in the duties of its nurses during theperiod between the election on December 15, 1978,and the Union's certification on March 30, 1979, thatit has eliminated the unit, all without bargaining. Thisassertion, if true, would simply constitute additionalevidence of Respondent's refusal to bargain since Re-2See Ptt.sburgh Plate Glass C v. , L1 R B.. 313 S. 146. 162 (1941);Rules and Regulations of the Board Sees. 102.67(f) and 102.69c).' Respondent has submitted a cops of a letter. dated May 10, 1979. inwhich ts attorney advised the Union that it was refusing to bargain with thelatter n order to obtain further review of the Regional Director's decisionand he Board's denial of review thereof with respect to its position that thenurses n the bargaining unit were super, ors459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent thereby would have made unilateralchanges without bargaining.4All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the General Counsel's Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. TIlE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Michigan corporation with an office andplace of business located at Jackson, Michigan, whereit is engaged in the operation of a skilled care nursinghome facility. During the year ending December 31,1978, which period is representative of its operationsduring all times material hereto, Respondent, in thecourse and conduct of its business operations, pur-chased and caused to be transported and delivered atits Jackson facility food, supplies, pharmaceuticalsupplies, and other goods and materials valued in ex-cess of $500,000, of which goods and materials valuedin excess of $50,000 were transported and delivered tosaid facility in Jackson, Michigan, and received fromother enterprises located in the State of Michigan,each of which other enterprises had received the saidgoods and materials delivered to Respondent's Jack-son facility directly from points located outside theState of Michigan.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.4 See Highland Terrace Convalescent Center. etc, 233 NLRB 87, 88 (1977}.There the alleged change in the supervisor) authority of nurses was madeafter the date of certification and apparently. in part. after the date of theemployer's refusal to bargain. Although the alleged changes in the instantcase assertedly were made prior to the Union's certification and belbre Re-spondent's May 10. 1979. refusal to bargain. the principles (of Highland Ter-race are still applicable. In this regard, it is well settled that when a union hasreceived a majority of the votes cast in an election an employer acts at itsperil in unilaterally changing the terms and working conditions of its em-ployees before certification of the union. Mike O'Connor Chevrolet-Biick-GMC Co., Inc., and Pat O'Connor Chevrolet-Buick-GMC Co., Inc., 209NLRB 701, 703 (1974).II. Jil; LAB()R OR(iANIZATION INVOLIVEI)Michigan Licensed Practical Nurses Association isa labor organization within the meaning of Section2(5) of the Act.111. Fill: UNFAIR .ABO()R PRACTIC(ESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time nurses em-ployed by the Employer at its facility located at434 West North Street, Jackson, Michigan, butexcluding nurses' aides, orderlies, dietary em-ployees, housekeeping employees. laundry em-ployees, general maintenance employees, man-agerial employees, confidential employees, officeclerical employees, activity employees, casualemployees, professional employees, guards, andsupervisors as defined in the Act, and all otheremployees.2. The certificationOn December 15, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative fr the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on March 30, 1979, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent's ReJitsalCommencing on or about May 3, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 10, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly. we find that Respondent has, sinceMay 10, 1979, and at all times thereafter, refused to460 EAST MICHIGAN (ARE CORPORATIONbargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and () of theAct.IV. HE EFFECT( OF IHE UNFAIR I.ABOR PRA(II(1SUPON (COMMER(CEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate.and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. TE REMEI)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company db/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (lOth Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. East Michigan Care Corporation, Marlin Man-or Division, A Wholly Owned Subsidiary of CareCorporation, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Michigan Licensed Practical Nurses Associationis a labor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time nurses em-ployed by the Employer at its facility located at 434West North Street, Jackson, Michigan, but excludingnurses' aides, orderlies, dietary employees, house-keeping employees, laundry employees, general main-tenance employees, managerial employees, confiden-tial employees, office clerical employees, activityemployees, casual employees, professional employees,guards and supervisors as defined in the Act, and allother employees constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since March 30. 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 10, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, EastMichigan Care Corporation, Marlin Manor Division,A Wholly Owned Subsidiary of Care Corporation.Jackson. Michigan, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Michigan Licensed Prac-tical Nurses Association as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time nurses em-ployed by the Employer at its facility located at434 West North Street, Jackson, Michigan, butexcluding nurses' aides, orderlies, dietary em-ployees, housekeeping employees, laundry em-461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, general maintenance employees, man-agerial employees, confidential employees, officeclerical employees, activity employees, casualemployees, professional employees, guards andsupervisors as defined in the Act, and all otheremployees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Jackson, Michigan, facility copies ofthe attached notice marked "Appendix."5Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 7, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.s In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTIC(E To EMPLOYEESPOSTED BY ORDER OF HtHNATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWF WILl NOTI refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Michi-gan Licensed Practical Nurses Association, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE wl.l., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time nurses em-ployed by the Employer at its facility locatedat 434 West North Street, Jackson, Michigan,but excluding nurses' aides, orderlies, dietaryemployees, housekeeping employees, laundryemployees, general maintenance employees,managerial employees, confidential employ-ees, office clerical employees, activity employ-ees, casual employees, professional employees,guards and supervisors as defined in the Act,and all other employees.EAST MICHIGAN CARE CORPORATION, MAR-LIN MANOR DIVISION, A WHOI.I.LLY OWNEDSUBSIDIARY OF CARE CORPORATION462